Citation Nr: 1630734	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for a right wrist strain.

2.  Entitlement to a compensable initial rating for a chronic left ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was before the Board in October 2015 and the Board granted entitlement to an initial disability rating of 30 percent, but no higher, for asthma, denied entitlement to a compensable initial rating for sinusitis, denied entitlement to a compensable initial rating for a right wrist strain, denied entitlement to a compensable initial rating for a chronic left ankle sprain and denied service connection for bilateral hearing loss and a right ankle disorder.  In October 2015, the Board also remanded entitlement to service connection for sleep disorder, a right knee condition, and a right ankle condition.  The Veteran appealed the October 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in December 2014, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied entitlement to a compensable initial rating for a right wrist strain and denied entitlement to a compensable initial rating for a chronic left ankle sprain, and remanded the case pursuant 38 U.S.C.A. § 7252(a) for re-adjudication consistent with the Motion.  These issues, entitlement to a compensable initial rating for a right wrist strain and denied entitlement to a compensable initial rating for a chronic left ankle sprain, are currently the only issues over which the Board has jurisdiction as the issues remanded by the Board in October 2015 have not yet been returned for appellate review.

Additional evidence, to include an April 2016 VA wrist conditions examination report, was received by VA after the most recent, January 2013 supplemental statement of the case issued for the claims herein.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).  However, as the claims herein must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed.

The issues of entitlement to increased evaluation for lumbar strain and whether new and material evidence has been received reopen a claim for service connection for a sleep disorder, bilateral shin splints, a left knee condition, a buttocks condition, bilateral hearing loss, major depressive disorder and entitlement to a total disability rating for compensation purposes based upon individual unemployability, have been raised by the record in an April 2016 application for benefits.  However, as noted above, entitlement to service connection for a sleep disorder is on appeal and was remanded by the Board in October 2015.  The remaining claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Additionally, the Veteran has raised freestanding claims for earlier effective dates.  Specifically, in April 2016, the Veteran filed an application for earlier effective dates for all disabilities, and in April 2016, the Veteran filed a claim for earlier effective dates for his bilateral wrist claims and asthma.  Although in June 2016 correspondence, VA notified the Veteran that an earlier effective date for asthma could not be accepted, May 2016 VA correspondence informed the Veteran, in pertinent part, that his request for earlier effective date for his left wrist disability was currently under appeal.  Nevertheless, an earlier effective date for the Veteran's left wrist disability is not on appeal and there are no freestanding claims for earlier effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, the Veteran should receive proper notification of such on remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand issues of entitlement to a compensable initial rating for a right wrist strain and entitlement to a compensable initial rating for a chronic left ankle sprain to the AOJ for additional development and consideration.

With respect to the claim for entitlement to a compensable initial rating for a right wrist strain, the Board finds the most recent April 2016 wrist conditions examination report to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, the April 2016 wrist conditions examination report noted there was evidence of pain with weight bearing but did not indicate any possible loss of range of motion related to such, nor did the examination include range of motion with respect to passive motion.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Moreover, the April 2016 wrist conditions examination report noted the existence of daily flare-ups but found an opinion as to if pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups was unable to be provided without mere speculation because the Veteran was not examined during a flare-up.  Unfortunately, this information is important to adequately evaluate the Veteran's claim and must be obtained if possible.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a(3)(iii) (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, for the foregoing reasons, the Board finds that a new VA examination to determine the current severity of the Veteran's right wrist strain is warranted.

Similarly, with respect to the claim for entitlement to a compensable initial rating for a chronic left ankle sprain, the Board finds the most recent November 2012 ankle conditions examination report to be inadequate.  Barr, 21 Vet. App. at 307.  Specifically, the most recent ankle conditions examination report is dated in November 2012 and did not include range of motion testing of the joint during active motion, passive motion or with weight-bearing.  Additionally, the last ankle conditions VA examination was conducted in November 2012, and the Veteran is entitled to a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, for the foregoing reasons, the Board finds that a new VA examination to determine the current severity of the Veteran's chronic left ankle sprain is warranted.

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received treatment from the Central Texas Veterans Health Care System, in April 2016.  Thus, on remand, updated VA treatment records from the Central Texas Veterans Health Care System, to include all associated outpatient clinics, since April 2016, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, since April 2016, from the Central Texas Veterans Health Care System, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for VA a examination(s) to determine the current severity of his service-connected right wrist strain and chronic left ankle sprain.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the right wrist strain and chronic left ankle sprain should be tested, and the examiner(s) should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right wrist strain and chronic left ankle sprain, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







